Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	Claim 5 recites “wherein the periodic basis of the fan alters fan speed in a binary fashion corresponding to an open loop state and an off state.” The applicant’s specification states “the control of air flow may be in the nature of a step function between a running state and an off state. Stated another way the operation of the fan 216 may comprise an open loop operation with binary, on/off states only.” Therefore, “in a binary fashion corresponding to an open loop state and an off state” will be interpreted as the fan is controlled to be either on or off.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauerwein (US 20170164783 A1), hereinafter Sauerwein.

Regarding claim 1, Sauerwein discloses a system comprising: 
a firepot within a cooking chamber (“Firebox 370” paragraph [0041]); 
an auger that delivers pelletized fuel into the firepot (“An auger 360” paragraph [0041]); and 
a fan that provides combustion air to the cooking chamber (“A fan 390” paragraph [0041]); 
wherein the fan operates on a periodic basis to maintain the cooking chamber in a state of high relative smoke generation compared to smoke generation that would occur in a steady-state fan operation (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a desired amount of smoke relative to heat provided by other heat sources” paragraph [0010]).

    PNG
    media_image1.png
    559
    662
    media_image1.png
    Greyscale

Regarding claim 2, Sauerwein discloses the system of claim 1, wherein the fan operates on the periodic basis based on temperature of the firepot (“a user may set a desired cavity temperature and the control unit may operate the heat sources to attain the desired cavity temperature, for example by adjusting the fuel rate and/or airflow for one or more heat source” paragraph [0010]).

Regarding claim 5, Sauerwein discloses the system of claim 1, wherein the periodic basis of the fan alters fan speed in a binary fashion corresponding to an open loop state and an off state (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a 

Regarding claim 6, Sauerwein discloses the system of claim 1, wherein the auger operates on a periodic basis to deliver the pelletized fuel to the firepot (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a desired amount of smoke relative to heat provided by other heat sources” paragraph [0010] emphasis added).

Regarding claim 7, Sauerwein discloses the system of claim 6, wherein the periodic basis of the auger operation is based on a temperature of the firepot (“a user may set a desired cavity temperature and the control unit may operate the heat sources to attain the desired cavity temperature, for example by adjusting the fuel rate and/or airflow for one or more heat source” paragraph [0010]).

Regarding claim 9, Sauerwein discloses a system comprising: 
a cooking chamber having a firepot (“Firebox 370” paragraph [0041]); 
an auger that periodically delivers pelletized fuel into the firepot (“An auger 360” paragraph [0041]); and 
a fan that provides combustion air to the cooking chamber from outside the cooking chamber (“A fan 390” paragraph [0041]); and 
a controller having operative connections to activate and deactivate the auger and the fan; wherein the controller operates the fan in a periodic fashion such that combustion within the firepot continually produces an increased amount of smoke compared to continual operation of the fan (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a desired amount of smoke relative to heat provided by other heat sources” paragraph [0010]).

Regarding claim 11, Sauerwein discloses the system of claim 9, wherein the fan is a variable speed fan (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a desired amount of smoke relative to heat provided by other heat sources” paragraph [0010] emphasis added).

Regarding claim 12, Sauerwein discloses the system of claim 11, where the controller operates the fan at a plurality of speeds (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a desired amount of smoke relative to heat provided by other heat sources” paragraph [0010] emphasis added).

Regarding claim 14, Sauerwein discloses the system of claim 9, further comprising: 
a temperature probe in the firebox communicatively coupled to the controller (“Referring now to FIG. 6, the provision of ignition/fire sensors and/or temperature sensors within a multiple fuel cooking unit 100 in accordance with the present invention is illustrated… sensor 670 may be provided with firebox 370” paragraph [0046]); 
wherein the controller activates the fan when the temperature probe indicates a temperature in the firebox is below a first predetermined temperature and deactivates the fan when the temperature probe indicates the temperature in the firebox is above a second predetermined temperature (“a user may set a desired cavity temperature and the control unit may operate the heat sources to attain the desired cavity temperature, for example by adjusting the fuel rate and/or airflow for one or more heat source” paragraph [0010]).

    PNG
    media_image2.png
    471
    705
    media_image2.png
    Greyscale

Regarding claim 15, Sauerwein discloses the system of claim 14, wherein the controller is operative connected to the auger and operates the auger on an intermittent basis to supply pelletized fuel into the firepot (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a desired amount of smoke relative to heat provided by other heat sources” paragraph [0010] emphasis added).

Regarding claim 16, Sauerwein discloses a method comprising: 
providing a cooking grill with a firepot providing smoke and heat to a cooking chamber (“Firebox 370” paragraph [0041]), the firepot provided with fuel from an auger (“An auger 360” paragraph [0041]) and combustion air from a fan (“A fan 390” paragraph [0041]); and 
operating at least the fan on a non-constant cycle so as to increase the amount of smoke produced from the cooking chamber relative to a full-time fan operation (“The control unit operating to 

Regarding claim 19, Sauerwein discloses the method of claims 16 wherein the fan speed is varied based upon a temperature measured inside with the cooking grill (“a user may set a desired cavity temperature and the control unit may operate the heat sources to attain the desired cavity temperature, for example by adjusting the fuel rate and/or airflow for one or more heat source” paragraph [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, in view of Swayne (US 20190289864 A1), hereinafter Swayne.

Regarding claim 3, Sauerwein discloses the system of claim 1. 

Sauerwein does not disclose wherein the fan operates according to a predetermined schedule without regard to temperature of the firepot.

However, Swayne teaches wherein the fan operates according to a predetermined schedule without regard to temperature (“the control unit may be configured to operate cooking programs comprising smoking steps. For example, the duration and/or intensity of smoke supply to the foodstuff may be controlled by the control unit, and particularly by such programs. By way of example, the creation of smoke or aroma can be integrated into automatic programs, e.g. to produce a predetermined smoke aroma for a predetermined time period. For example, a program may operate the electric fan or valves 5 min before a cocking program finishes” paragraph [0019]).

In view of Swayne’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan operates according to a predetermined schedule without regard to temperature as is taught in Swayne, in the system disclosed by Sauerwein.
One would have been motivated to include wherein the fan operates according to a predetermined schedule without regard to temperature because a program will provide a repeatable amount of smoke for flavoring the food permitting more consistent results.

Regarding claim 20, Sauerwein discloses the method of claims 16. 

Sauerwein does not disclose wherein the fan speed is changed by a controller between an on speed and an off speed based on predetermined programming.

However, Swayne teaches wherein the fan speed is changed by a controller between an on speed and an off speed based on predetermined programming (“the control unit may be configured to operate cooking programs comprising smoking steps. For example, the duration and/or intensity of smoke supply to the foodstuff may be controlled by the control unit, and particularly by such programs. By way of example, the creation of smoke or aroma can be integrated into automatic programs, e.g. to produce a predetermined smoke aroma for a predetermined time period. For example, a program may operate the electric fan or valves 5 min before a cocking program finishes” paragraph [0019]).

In view of Swayne’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan speed is changed by a controller between an on speed and an off speed based on predetermined programming as is taught in Swayne, in the method disclosed by Sauerwein.
One would have been motivated to include wherein the fan speed is changed by a controller between an on speed and an off speed based on predetermined programming because a program will provide a repeatable amount of smoke for flavoring the food permitting more consistent results. 

Claims 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, in view of Garces (US 20200214304 A1), hereinafter Garces.

Regarding claim 4, Sauerwein discloses the system of claim 1. 

Sauerwein does not disclose wherein the periodic basis of the fan alters fan speed in a sinusoidal fashion.



In view of the teachings of Garces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the periodic basis of the fan alters fan speed in a sinusoidal fashion as is taught in Garces, in the system disclosed by Sauerwein.
One would have been motivated to include wherein the periodic basis of the fan alters fan speed in a sinusoidal fashion because Garces states that pulsation produces a more favorable distribution of the smoke.

Regarding claim 13, Sauerwein discloses the system of claim 11. 

Sauerwein does not disclose wherein the controller operates the fan such that a fan speed varies in a sinusoidal fashion.

However, Garces teaches wherein the controller operates the fan such that a fan speed varies in a sinusoidal fashion (“by pulsating the variable speed fan or otherwise varying its speed, the flow of smoke 152 may be randomized, thereby eliminating stagnant regions within smoking chamber 120 and better circulating the flow of smoke 152 to provide a more even cooking/smoking profile” paragraph [0042]).

In view of the teachings of Garces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the controller operates the fan such that a fan speed varies in a sinusoidal fashion as is taught in Garces, in the system disclosed by Sauerwein.


Regarding claim 17, Sauerwein discloses the method of claim 16. 

Sauerwein does not disclose wherein the fan is operated on a sinusoidal speed profile.

However, Garces teaches wherein the fan is operated on a sinusoidal speed profile (“by pulsating the variable speed fan or otherwise varying its speed, the flow of smoke 152 may be randomized, thereby eliminating stagnant regions within smoking chamber 120 and better circulating the flow of smoke 152 to provide a more even cooking/smoking profile” paragraph [0042]).

In view of the teachings of Garces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan is operated on a sinusoidal speed profile as is taught in Garces, in the method disclosed by Sauerwein.
One would have been motivated to include wherein the fan is operated on a sinusoidal speed profile because Garces states that pulsation produces a more favorable distribution of the smoke.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, in view of Atemboski (US 20130160757 A1), hereinafter Atemboski.

Regarding claim 8, Sauerwein discloses the system of any of claim 6. 

Sauerwein does not disclose wherein the auger operates on a preprogrammed periodic basis without feedback based on temperature.



In view of Atemboski’s, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the auger operates on a preprogrammed periodic basis without feedback based on temperature as is taught in Atemboski, in the system disclosed by Sauerwein.
One would have been motivated to include wherein the auger operates on a preprogrammed periodic basis without feedback based on temperature because there are a finite number of configurations available to one having ordinary skill in the art for controlling the auger (preprogrammed interval, feedback, feed forward, continuous). In this regard, it is noted that Atemboski teaches a preprogrammed interval. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to control the auger of Sauerwein with preprogrammed intervals since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, in view of Drisdelle (US 6336449 B1), hereinafter Drisdelle.

Regarding claim 10, Sauerwein discloses the system of claim 9, wherein the fan is a single speed fan (“One or more fan used as an air supply for a multiple fuel cooking unit in accordance with the present invention may comprise a single speed or a variable speed fan controllable to provide an amount of air corresponding to the desired cooking conditions for a given situation and heat source” paragraph [0008]) and the controller operates the fan in an on/off fashion (“The control unit operating to execute computer readable code embodied in a non-transitory media may then automatically adjust a fan speed, turn a fan on or off, provide more or less fuel, control the flow of gas or pellets, etc., in order to attain a desired temperature within the cavity, or a portion of the cavity, and a desired amount of smoke relative to heat provided by other heat sources” paragraph [0010] emphasis added).

Sauerwein does not explicitly disclose wherein the fan is running on alternating current.

However, Drisdelle teaches wherein the fan is running on alternating current (“The blowers and the fuel auger may be powered by either AC or DC motors” column 4, line 41).

	Sauerwein discloses everything except for the motor type. Drisdelle teaches the motor type. The substitution of one known element (the fan motor of Sauer) for another (the fan motor of Drisdelle) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the motor taught in Drisdelle would have yielded predictable results, namely, a motor for providing motive force to the fan (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, in view of Freeman (US 20130327259 A1), hereinafter Freeman.

Regarding claim 18, Sauerwein discloses the method of claim 16. 

Sauerwein does not explicitly disclose wherein the fan is operated in a stepwise function at first speed over a first portion of a cooking cycle and being off over a second portion of the cooking cycle.

However, Freeman teaches wherein the fan is operated in a stepwise function at first speed over a first portion of a cooking cycle and being off over a second portion of the cooking cycle (“The vibratory feed assembly 10 will perform according to operator input into the control board 80. When operated as a smoker, the feed assembly 10 will initially generate high heat by depositing a quantity of pelletized fuel 

In view of Freeman’s, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan is operated in a stepwise function at first speed over a first portion of a cooking cycle and being off over a second portion of the cooking cycle as is taught in Freeman, in the method disclosed by Sauerwein.
One would have been motivated to include wherein the fan is operated in a stepwise function at first speed over a first portion of a cooking cycle and being off over a second portion of the cooking cycle because the regime of Freeman allows a cooking chamber to come to a proper cooking temperature first so that the food may be properly cooked as well as smoked.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Colston (US 20170196400 A1) “To raise the internal temperature within internal oven compartment 113 and/or internal warming compartment 184, controller 130 can be adjusted to a second setting. In at least one embodiment, the second setting can increase the operating speed of conveyance mechanism 134 and/or air moving element 146. Ignition element 144 may also continue to operate and/or be operated at a higher level. Accordingly, the fuel source may be delivered more rapidly into burning zone 112 and/or the smoldering fuel source in burning zone 112 can be stoked by additional air supply. Higher temperature settings can also reduce the amount of smoke generated by the burning of the fuel source in fire pot 112. Accordingly, the second setting may comprise a cooking and/or grilling setting, wherein the internal temperature of internal oven compartment 113 is raised to a level higher than that achieved by the first setting”
McAdams (US 20160255999 A1) “The heat control system is arranged to control a rate of feed of the pellets in dependence on a detected temperature, which may be achieved by controlling speed of the motor 94. If the amount of heat from the pellet burner unit is to be increased, the heat control system increases the rate of discharge of the pellets into the trough. In alternative embodiments, the heat control system is also operatively connected to the fan 110 so as to vary a volume of air passing through the pellet burner unit for adjusting the combustion rate of the pellets”
Walters (US 20190069721 A1) “An input switch may provide a signal indicative of a desired temperature in the cooking chamber and a control circuit may control the speed of the fan and the rate at which the auger moves pellets from the pellet box to a position adjacent the second end of the air duct as a function of the sensed temperature and the desired temperature”
Colston (US 20190282032 A1) “the one or more DC controllers can also operate the blower 215 such that as the auger 205 increases the feed rate of fuel pellets 230 into the firepot 210, the blower 215 also increases speed in order to provide more oxygen to the resulting combustion. Additionally or alternatively, the one or more DC controllers can cause the blower 215 and the auger motor 225 to alternate actuations”
Donnelly (US 20200240643 A1) “the first control board 8204 and/or the second control board 8206 of the control system 8200 can command the fan 2410 of the engine 312 to modify its operation to operate in a pulsed output mode that pulses the airflow of the fan 2410”
Jackson (US 20200221717 A1) “the first auger is adjusted to vary the speed at which the pellets are delivered in order to control the temperature inside the smoker. Other conditions may also be varied, such as the speed of the fan delivering oxygen to the first fire pot. At step 210, the second auger is adjusted to vary the speed at which the pellets are delivered in order to control the amount of smoke being delivered inside the smoker. At step 212, other conditions may also be varied, such as increasing or decreasing the size of the openings on the smoldering lid. At step 214, the smoke stack may be adjusted to vary the flow of heat and smoke”
Shryack (US 2790380 A) “The density of the smoke and the frequency of its change within the oven can be regulated by opening or closing the air intake vents 60”
Mansfield (US 20080098902 A1) “Said grill includes a chimney or chimneys each with adjustable flue which serve to provide a method of regulation of airflow through said grill so that the user may regulate the airflow and heat that is applied to the food therein, permitting accurate regulation of the speed of the cooking process as well as the smoke flavor” 
Colston (US 20180213970 A1) “The electronically-controlled outdoor grill analyzes the specified smoke generation pattern to determine, for example, how many (or at what speed) wood pellets are to be added to the combustion area by a hopper, to further determine when the wood pellets are to be added to a combustion area, and/or to determine one or more other factors, such as operation of an internal fan, or operating the fan at a particular speed”
Cox (US 3472151 A) “Draft control means is provided to cause the chips to smolder rather than burn, thereby enveloping the food supported in the enclosure in a dense smoke”
Rast (US 3683791 A) “As the apertures 66 and 76 are further opened the amount of oxygen available to the fuel is increased and thereby the rate of combustion and the amount of heat generated are likewise increased. Similarly, as the draft or venting is decreased, the rate of combustion within the unit 10 is decreased and at the same time the accumulation of smoke is increased”
Colston (US 20190290064 A1) “One will appreciate that various settings of the foregoing test results (e.g., blower speed, auger speed) can be adjusted to douse the firepot 210, or to increase the combustion efficiency of the fuel 310 in order to maximize decomposition of lignin (e.g., Events 9-10) while maintaining a relatively low air and smoke temperatures within the cooking chamber 105”
Pruitt (US 20200080725 A1) “the motor and fan, if present, may be controlled by the controller 102 such that the respective speeds of the auger and fan may be varied to precisely control thermal energy and smoke generation from combustion of the pelletized fuel”
Jungmeyer (US 20170238761 A1) “The fan can also be operated by a timing circuit to pulse the fan on and off at different time intervals”
Mahan (US 20180332866 A1) “The smoke creation device 54 may include any number of additional features including, for example, one or more controls to adjust or regulate an amount of smoke provided to the vacuum sealing device (e.g., a fan adjustment controller to control a fan speed or other characteristic of the fan”
Garces (US 20190335772 A1) “air handler 190 is a variable speed fan such that it may rotate at different rotational speeds, thereby generating different air flow rates. In this manner, the amount of smoke drawn from smoldering chamber 180 may be continuously and precisely regulated”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762